TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00493-CV


Leah Renee Proctor, Appellant

v.

William Victor Hanna, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 33,629, HONORABLE ED MAGRE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Leah Renee Proctor's brief was originally due September 15, 2010. 
Proctor requested and received an extension of time to file her brief until November 15, 2010.  No
brief was filed.  By letter dated December 14, 2010, this Court's clerk's office sent notice that the
brief was overdue and that, if no satisfactory response was filed by December 27, 2010, this
appeal could be dismissed for want of prosecution.  No brief, subsequent motion to extend time, or
other response has been filed.  We dismiss this appeal for want of prosecution.  See Tex. R . App.
P. 42.3(b).
  
						Jeff Rose, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 21, 2011